     Case 2:18-cv-06775-GW-AS Document 63 Filed 07/03/19 Page 1 of 3 Page ID #:1062

                                                                                  JS -6
 1    MICHAEL ROBINSON-DORN (CA Bar No. 159507)
      ALYSE BERTENTHAL (CA Bar No. 253012)
 2
      UC Irvine School of Law, Environmental Law Clinic
 3    P.O. Box 5479
 4    401 East Peltason Dr., Suite 1000
      Irvine, CA 92616
 5    T: (949) 824-1043
 6    E: mrobinson-dorn@law.uci.edu
      Counsel for Plaintiff
 7
 8             IN THE UNITED STATES DISTRICT COURT FOR THE
             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 9
10
   NATIONAL PARKS CONSERVATION                  )   Civ. No.: CV 18-6775-GW-ASx
11 ASSOCIATION,                                 )
12                                              )   Consolidated for pretrial purposes with
            Plaintiff,                          )   Case No. 2:17-cv-08587-GW-AS
13                                              )
14     v.                                       )   FINAL JUDGMENT
                                                )
15 DAVID BERNHARDT, et al.,
                                                )   Hearing Date: June 20, 2019
16                                              )   Time: 8:30 a.m.
                  Defendants,
                                                )   Courtroom: 9D
17 and
                                                )   Judge: Hon. George H. Wu
18                                              )
      CADIZ, INC., et al.,
19                                              )
                                                )
20                Defendant-Intervenors.
                                                )
21                                              )
22          On June 20, 2019, this matter came before the Court on cross motions for
23 summary judgment filed by Plaintiff National Parks Conservation Association
24 (“NPCA”), Federal Defendants Secretary of the Department of the Interior David
25 Bernhardt et al. (collectively, “Federal Defendants”), and Defendant-Intervenors
26 Cadiz, Inc. et al. (collectively, “Cadiz, Inc.”). Pursuant to Federal Rule of Civil
27
28                                          1
                 [Proposed] Judgment – Case No. 2:18-cv-06775-GW-AS
     Case 2:18-cv-06775-GW-AS Document 63 Filed 07/03/19 Page 2 of 3 Page ID #:1063




 1    Procedure 56, and after full consideration of the matter, including all memoranda
 2    of law, declarations, the revised administrative record as supplemented on March
 3    18, 2019, other documents filed in relation to this matter, and the oral arguments of
 4    the Parties, the Court issued a final ruling on June 21, 2019, finding that Federal
 5    Defendants’ 2017 Determination was (1) contrary to law, and (2) arbitrary and
 6    capricious for “fail[ing] to explain its reversal from the 2015 Determination.” ECF
 7    Docket No. 61, June 21, 2019 Opinion, at 47. The Court found the “2017
 8    Determination therefore violated the Administrative Procedure Act.” Id.
 9          Accordingly, the Court ENTERS final judgment: DENYING Defendants’
10
      and Defendant Intervenors’ motions for summary judgment; GRANTING
11
12 Plaintiff’s motion for summary judgment to the extent that it attacked the 2017
13
      Determination under the APA as unlawful and arbitrary and capricious for failing
14
15 to explain its reversal from the 2015 Determination; SETTING ASIDE the 2017
16 Determination; and REMANDING the matter to the Federal Defendants for
17
   further action consistent with the Court’s Opinion of June 21, 2019.
18
19        The Court will retain jurisdiction to resolve any motion by Plaintiff for

20 attorneys’ fees and costs.
21 IT IS SO ORDERED, this 3rd day of July, 2019.
22
23                                           ____________________________
                                             HON. GEORGE H. WU
24
                                             UNITED STATES DISTRICT JUDGE
25
26
27
28                                          2
                 [Proposed] Judgment – Case No. 2:18-cv-06775-GW-AS
     Case 2:18-cv-06775-GW-AS Document 63 Filed 07/03/19 Page 3 of 3 Page ID #:1064




1     Respectfully lodged by: /s/
                              Michael Robinson-Dorn (CA Bar No. 159507)
2
                              UC Irvine School of Law, Environmental Law Clinic
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         3
                [Proposed] Judgment – Case No. 2:18-cv-06775-GW-AS
